At the time when the alleged marriage was contracted, Underzine was a negro slave, and Mourning the daughter of a white woman, and if not herself white, necessarily of mixed blood, and, whether one or the other, equally disabled, by positive law, to enter into a contract of marriage with a slave.
(113)     By an act passed in 1741, it is declared that if any white man or woman, being free, shall intermarry with an Indian, negro, mustee or mulatto man or woman, or any person of mixed blood, to the third generation, bond or free, such person shall forfeit and pay, to the use of the county, one hundred dollars, and a penalty is imposed upon any minister or justice of the peace who knowingly shall presume to marry such. Rev. Stat., ch. 71, sec. 56.
The act of 1838 declares all marriages entered into since 8 January, 1839, or thereafter entered into, "between a white person and a free negro, or free person of color, to the third generation, shall be void." Rev. Code, ch. 68, sec. 7.
This latter enactment does not extend as far as that which prohibits and annexes a penalty to the act of intermarrying of a white with a person of color, whether bond or free, but confines its operative force to annuling of marriage attempted between a white person and a free negro or free person of color. The restraint thus limited became inapplicable to the case of a white person marrying a slave, because there was in the latter an incapacity, arising from the status of the slave, to make such contract, and it was, ipso facto, without any statute making it so, void. In like manner the intermarriage of a free negro and slave was prohibited by the act of 1830 (Rev. Stat., ch. 111, sec. 87), an offense for *Page 103 
which the free person of color was subjected to indictment, unless the same was with the consent of the owner of the slave, under the amendment of 1844 (Rev. Code, ch. 107, sec. 61), given to a marriage which took place previous to 1 November, 1844.
This legislation continued in force during the existence of slavery, no marriage being recognized as binding when had between slaves, and inhibited by positive law when had between white and free persons of color, who are within the specified degrees, and between the    (114) latter and slaves, and this in pursuance of a general public policy growing out of the slavery of a part of the population owned by masters. It still prevails, and inhibits the intermarriage of white and free persons of color into which the slave population had been immerged. The Code, sec. 1810. The interdict is still in force, and held not to be repugnant to the Constitution of the United States, or legislation under it, in S. v.Hairston, 63 N.C. 451, though the relation, if legally created elsewhere, is recognized as a valid subsisting relation, when the parties come into this State from that of their former residence. S. v. Ross, 76 N.C. 242. But its validity is not recognized when parties, having their domicile here, to evade our law, go to a State which allows such marriage, with intent to return and keep up their domicile. S. v. Kennedy, ibid., 251.
As no provision was made by law giving sanction to the marriage relation formed between slaves, while there was no absolute restriction put upon free persons of color, and they could intermarry one with another while they could not with white persons or slaves, it became necessary to provide by law for the legalizing of marriages between slaves who could not enter into any marriage contract, and the General Assembly passed the act of 10 March, 1866.
The fifth section, which alone bears upon the present inquiry, legalizes a cohabitation among those who were lately slaves, when still continued, and validates the relation as a marriage from its commencement; and, to give the act full force, directs the parties to go before the clerk or a justice in acknowledgment of assent, and to state the time when it began. This enactment has been considered at the present term, in Branch v.Walker, and obviously imparts no sanction to the cohabitation alleged in the present case.
The act of February, 1879, adds to the canons of descent, and is in these words:                                                    (115)
"The children of colored parents, born at any time before 1 January, 1868, of persons living together as husband and wife, are hereby declared legitimate children of such parents, or either one of them, with all the rights of heirs at law and next of kin, with respect to the estate or estates of such parents, or either one of them." *Page 104 
The interpretation put upon the broad and comprehensive terms of the statute, as embracing the issue of all colored persons while living as husband and wife, as well when forbidden as permitted by law, determines the ruling of the judge in support of the claim of the plaintiff Emily as heir at law of the intestate Underzine to the lands left by him.
In general words, literally understood, the act does include the childrenof all colored parents, as well those who were always free as those who were formerly slaves (for they all now belong to one and the same class), and its legal effect would be to bestow an inheriting capacity upon all whose parents were thus cohabiting, irrespective of the lawfulness of the relation, and thus sustain the ruling of the court in applying its remedial provisions to the case before us. It admits of serious doubt whether the statute, in seeking to remove an anomalous condition of the colored race, growing out of the emancipation of the slave population, intended to ignore the unlawful sexual intercourse, so habitually maintained as to assume the form of marriage, and become a cohabitation among the free colored race, to whose lawful intermarriage no impediment not common to all was interposed, and thus place the offspring of a forbidden upon an equal footing with the offspring of a lawful union, in giving the right of succession to an intestate father's estate. The special purpose of the legislation seems to have been to provide against the evil of the universal illegitimacy of slave children, consequent upon the absence of any authority for their parents, during their servitude, (116)  to enter into lawful matrimonial relations; and this is developed in the early enactment of 1866.
But the act of 1879, in unrestricted words, bestows a right to succeed to a deceased parent's estate, not disposed of by will, upon "the childrenof colored persons," born before January, 1868, without exception or qualification, and we do not see how, by construction, any words restricting its operation can be interpolated.
Its efficacy, however, depends upon two essential conditions — a cohabitation subsisting at the birth of the child, and the paternity of the party from whom the property claimed is derived. The cohabiting does not alone confer legitimacy, though it furnishes presumptive evidence that the child is the issue of the persons thus living and indicating their relations; but the presumed fact is open to disproof, and to be determined, as are other facts, upon the force of the evidence adduced, which may be sufficient to overcome the presumption.
To repel the inference of paternity, drawn from the mere fact of cohabitation, the same stringent rules do not prevail as in cases of established legal marriage, when, to bastardize the issue, there must be full, affirmative, repelling proof, such as impotency, non-access and the like, *Page 105 
or the presumption of legitimacy will stand. 1 Green. Ev., sec. 28; Abbott's Trial Ev., 88.
The question of the real, as distinct from the inferred, paternity of the plaintiff Emily, involves a fact as essential to the support of her claim as cohabitation itself, and while the one may be deduced from the other, nothing else appearing, is susceptible of disproof, and, when any has been offered, must be left to the jury to pass upon.
In the trial, Mourning, the mother, swore that, during the cohabitation, the plaintiff Emily and two other children were born (in what order of time is not stated), and that Underzine and herself "had never lived together since the war, that is, from 1865, up to (117) his death, a year or so before the issuing of the summons in June, 1888, a period of more than twenty years."
The defendants' opposing evidence that the parties, though upon the same farm, "did not live as man and wife" when Emily was born, and all the evidence concurs in showing that the relation ceased after their return to the State. Here there was conflicting evidence of the existence of the cohabitation, previously kept up, after the removal to Tennessee, and the time of its discontinuance, whether before or after the birth of Emily, left in doubt upon the testimony.
Again, the defendants were not allowed to introduce evidence of the declarations often made, as well by Underzine as by Mourning, that he wasnot, while his master, in whose house Mourning served as a domestic, was, the father of Emily, and that such was the general reputation in the family. The proposed testimony was declared to be incompetent, if the cohabiting then subsisted; thus, as we understand the ruling, holding thequantum and quality of the evidence sufficient to warrant the finding the same as that required to prove illegitimacy of a child born in lawful wedlock.
It does not appear that this testimony was admitted for any purpose, not even in contradiction of the testimony of Mourning, and to impair her credit, as was ruled when her declarations were called for upon her cross-examination. It may be that the declarations were not allowed as original evidence of the fact declared, in which ruling we cannot say there was error, but as the case is careful to state that a similar declaration, sought to be brought out from the mother when under examination, was held admissible to impeach her credit, and admits the qualification in passing upon the proof by other witnesses of similar declarations, we are not at liberty to annex a similar qualification to the ruling upon the evidence last offered.
The rejected evidence was certainly competent as to the credit  (118) of the mother, and material, too, because her testimony is in *Page 106 
direct conflict with that of Tom Walton, upon the essential matter of the continuance of the cohabitation in Tennessee.
This view is forcibly suggested by the course of defendants' counsel in making no resistance to the verdict, after the intimation of the opinion of the court, when there had been developed so much opposing testimony to the fact upon which the legitimacy given by the statute depends.
For these reasons, we think the case was not fairly before the jury, with such directions as to the proofs as were needed to guide them to a correct verdict, and it must be set aside, and a new trial granted.
We do not see any want of authority in the General Assembly to pass the act of 1879, which is but a change in the law of descent, and operative in the future only.
Error.                                        Venire de novo.
Cited: Jones v. Hoggard, 108 N.C. 181; Fowler v. Fowler, 131 N.C. 173;Nelson v. Hunter, 140 N.C. 603; Bryant v. Bryant, 171 N.C. 746;Croom v. Whitehead, 174 N.C. 310.